Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10/804,113 has been withdrawn in view of the Terminal Disclaimer filed on 11/23/2021

Allowable Subject Matter
Claims 1-20 allowed.
            The following is an examiner’s statement of reasons for allowance: 
           Regarding independent claim 1, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of the first molecule represented by the claimed general formula (1), where R1 group contains carbon and at least one of chlorine, bromine, iodine, or oxygen, in combination with the rest of the limitations of claim 1
   Regarding independent claim 9, the cited prior art of record fails to disclose or render obvious an etching gas comprises the limitation of the first molecule represented by the claimed general formula (1), where R1 group contains carbon and further contains chlorine, bromine, iodine, or oxygen, in combination with the rest of the limitations of claim 9
Regarding independent claim 15, the cited prior art of record fails to disclose or render obvious an etching gas comprises the limitation of the second molecule represented by the claimed general formula (2), where R2 group and R3 group each contain at least one of hydrogen, 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LAN VINH/Primary Examiner, Art Unit 1713